Citation Nr: 0926922	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-13 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE
				
Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Appellant is the surviving spouse of a Veteran who had 
active service from December 1948 to November 1949, January 
1951 to December 1953 and from November 1954 to June 1956.  
The Veteran died in February 2006.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the cause of death claim, the 
Board finds that additional development of the evidence is 
required.  Significantly, the Veterans Claims Assistance Act 
of 2000 (VCAA) enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits, as 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

First, during the pendency of this appeal, on July 18, 2007, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  In Hupp, the United States 
Court of Appeals for Veterans Claims (Court) addressed the 
VA's 38 U.S.C.A. § 5103(a) notice obligations in the context 
of a claim for Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a Veteran was service-connected for any condition 
during his or her lifetime, the § 5103(a) notice in such a 
claim must include:  1) a statement of the conditions (if 
any) for which a Veteran was service-connected at the time of 
his or her death; 2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and 3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service connected.  
Hupp, 21 Vet. App. at 352-53.  The Court also held that when 
a claimant's DIC application and accompanying evidence 
expressly raises a specific issue regarding, or the evidence 
submitted in connection with it relates to, a particular 
element of a claim, the VA is required to provide notice that 
informs the claimant of how to substantiate the assertion 
advanced, and takes into account the evidence submitted in 
connection with the application.  Id. at 353.  While there 
are particularized notice obligations with respect to a claim 
for DIC benefits, there is no preliminary obligation on the 
part of VA to conduct a predecisional adjudication of the 
claim prior to providing a § 5103(a)-compliant notice.  Id., 
at 352-53.  

The RO's notice did not fulfill the Hupp requirements in that 
the VCAA notice letter did not list the Veteran's service-
connected spinal disorder or bilateral knee condition, nor 
did they say how his previously service-connected condition 
could be a primary or contributory cause of death.  
Therefore, there is a content error in the VCAA notice 
provided to the Appellant.  As these questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp 2009) 
and 38 C.F.R. § 3.159(b) (2008), which informs the appellant 
of the conditions for which the Veteran was service-connected 
at the time of his death, and an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition.

Further, in the Veteran's death certificate, the Veteran is 
listed as having died at Vanderbilt Medical Center.  Any 
records relating to the Veteran's treatment during the period 
between the Veteran's fall on February 12, 2006 and his death 
on February 20, 2006, would be relevant in that they may 
provide evidence of a connection between the Veteran's 
service-connected disorders and his death.  The VA is 
required to make reasonable efforts to obtain all relevant 
records, including private records, which the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  In the present 
case, the RO should request that the appellant authorize the 
RO to obtain any relevant records from Vanderbilt Medical 
Center on her behalf.  Then, the RO should attempt to secure 
any outstanding private records pertinent to the Veteran's 
death that the appellant identifies and authorizes VA to 
obtain, particularly any records from Vanderbilt Medical 
Center from the eight-day period leading up to his death.  
All attempts to secure these records, and any response 
received, must be documented in the claims file.  If no 
records are available, a response to that effect is required 
and should be documented in the file.

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a DIC 
claim, as outlined by the Court in Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

2.	Contact the appellant and ask that she 
submit or authorize VA to obtain (by 
way of VA Form 21-4142) any outstanding 
private hospital records or 
pathological reports dated near from 
around the time of the Veteran's death, 
in particular, the RO should make an 
effort to obtain any records held by 
Vanderbilt Medical Center.  Then secure 
any private treatment records 
identified by the appellant.  If no 
records are available, a response to 
that effect is required and should be 
documented in the file.

3.	Then readjudicate the cause of death 
claim in light of any additional 
evidence.  If the claim is not granted 
to the appellant's satisfaction, send 
her and her representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




